

Exhibit 10.1


—————————————————————
DESCRIPTION OF UPDATED 2020 SALARY RATES
FOR 2019 NAMED EXECUTIVE OFFICERS
—————————————————————




On July 1, 2020, First Horizon National Corporation (the “Company”) closed its
merger-of-equals transaction with IBERIABANK Corporation (“IBKC”). In the third
quarter of 2020, effective July 2, 2020, the Compensation Committee of the
Company’s Board of Directors modified the salaries of four of the executive
officers of the Company who were named in the executive compensation disclosures
of the Company’s 2020 proxy statement in relation to fiscal year 2019 (“2019
Named Executive Officers”). The annualized salary rates of those officers
currently are:



Officer NameSalary Rate (eff. 7/2/2020)D. Bryan Jordan$1,030,000William C.
(B.J.) Losch III675,000David T. Popwell700,000Susan L. Springfield575,000



Salary rates have no term. Rates generally continue in effect until they are
changed.






1